Name: 2008/536/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the European Network and Information Security Agency for the financial year 2005
 Type: Decision
 Subject Matter: EU institutions and European civil service;  accounting;  budget
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/180 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Network and Information Security Agency for the financial year 2005 (2008/536/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Network and Information Security Agency for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Network and Information Security Agency for the financial year 2005, together with the Agency's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Regulation (EC) No 460/2004 of the European Parliament and of the Council of 10 March 2004 establishing a European Network and Information Security Agency (4), and in particular Article 17 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control (A6-0102/2007), 1. Notes that the final annual accounts of the European Network and Information Security Agency for the financial year 2005 are as follows: Revenue and expenditure account for the financial year 2005 (6) (in EUR 1000) 2005 Revenue Commission subsidies 4 400 Assigned revenue Miscellaneous revenue Total revenue (a) 4 400 Budgetary expenditure for the financial year Staff  Title I of the budget Payments -1 490 Appropriations carried over - 257 Administration  Title II of the budget Payments - 453 Appropriations carried over -1 065 Operating activities  Title III of the budget (except for assigned revenue) Payments against payment appropriations for the financial year - 196 Payments against outstanding commitments at 31.12.2003 Appropriations carried over - 790 Assigned revenue (Phare and third countries) Payments Appropriations carried over Total expenditure (b) -4 251 Outturn for the financial year (a - b) 149 Balance carried over from the previous financial year N - 1 appropriations carried over and cancelled (Title I and II non-differentiated) Neutralisation of N - 1 carry-over for Title III connected with changeover to differentiated appropriations Sums for re-use from the previous financial year not used Refunds to the Commission Exchange-rate differences Balance for the financial year 149 Source: Information supplied by the Agency  This table summarises the data provided by the Agency in its annual accounts. 2. Approves closing the accounts of the European Network and Information Security Agency for the financial year 2005; 3. Instructs its President to forward this Decision to the director of the European Network and Information Security Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 16. (2) OJ C 312, 19.12.2006, p. 1. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 77, 13.3.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) Only figures for 2005 due to the fact it is a newly created Agency;